Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Build-A-Bear Workshop, Inc. (the “Company”) on Form 10-K for the period ended January 3, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Voin Todorovic, ChiefFinancialOfficer of the Company, certify, to the best of my knowledge, pursuant to Rule13a-14(b) and Section1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 19, 2015 /s/ Voin Todorovic Voin Todorovic ChiefFinancialOfficer Build-A-Bear Workshop, Inc. (Principal Financial and Accounting Officer)
